                                          Case 5:19-cv-00537-BLF Document 24 Filed 04/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JASON SMITH,
                                  11                                                    Case No. 19-00537 BLF (PR)
                                                      Plaintiff,
                                  12                                                    ORDER DENYING MOTION TO
Northern District of California




                                                                                        COMPEL AS MOOT; DENYING
 United States District Court




                                  13           v.                                       MOTION FOR IN CAMERA
                                                                                        REVIEW AS UNNECESSARY;
                                  14    A. TAMAYO, et al.,                              DENYING EX PARTE MOTION TO
                                                                                        FILE SUR-REPLY
                                  15                 Defendants.
                                  16                                                    (Docket Nos. 15, 17, 23)
                                  17

                                  18          Plaintiff filed a motion to compel interrogatories and admissions from two
                                  19   Defendants, Dkt. No. 15, and a motion for an in camera review of redacted discovery
                                  20   documents, Dkt. No. 17. Defendants filed a response, first stating that the motion to
                                  21   compel should be denied as moot since they have since complied with Plaintiff’s discovery
                                  22   requests. Dkt. No. 19 at 1-2. Plaintiff has not filed a reply to refute this response from
                                  23   Defendant. Secondly, Defendants explain that the redacted portions of the document at
                                  24   issue contain irrelevant information pertaining to other inmates and that any portions
                                  25   involving Plaintiff were left unredacted. Id. at 2. Nevertheless, Defendants state that they
                                  26   are willing to provide the Court with a clean copy should it wish to review the document.
                                  27   Id. Defendants’ counsel has submitted a declaration in support of their response, stating
                                  28
                                             Case 5:19-cv-00537-BLF Document 24 Filed 04/24/20 Page 2 of 2




                                   1   that the information in the redacted document only relates to other inmates, and that no
                                   2   information related to Plaintiff was redacted. Dkt. No. 19-1 at 2. Accordingly, the Court
                                   3   finds a review is unnecessary at this time.
                                   4            For the reasons discussed above, Plaintiff’s motion to compel is DENIED as moot.
                                   5   Dkt. No. 15. The motion for an in camera review is DENIED as unnecessary. Dkt. No.
                                   6   17.
                                   7            Plaintiff has filed an ex parte application to file a sur-reply to Defendants’ summary
                                   8   judgment. Dkt. No. 23. Ex parte motions are governed by the Northern District’s Civil
                                   9   Local Rule 7-10, which provides that an ex parte motion may only be filed “if a statute,
                                  10   Federal Rule, local rule or Standing Order authorizes the filing” and the “motion must
                                  11   include a citation to the statute, rule or order which permits the use of an ex parte motion
                                  12   to obtain the relief sought.” Civ. L.R. 7-10. Plaintiff’s motion does not comply with Local
Northern District of California
 United States District Court




                                  13   Rule 7-10 as it contains no citation to any statute, rule or order permitting the filing of his
                                  14   ex parte motion. Accordingly, the motion is DENIED for failure to comply with Local
                                  15   Rule 7-10.
                                  16            This order terminates Docket Nos. 15, 16, and 23.
                                  17            IT IS SO ORDERED.
                                  18   Dated: _April 24, 2020_____________                                   ________________________
                                                                                                             BETH LABSON FREEMAN
                                  19
                                                                                                             United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying M. to Compel; Deny In Camera Review; Deny Ex Parte M.
                                       PRO-SE\BLF\CR.19\00537Smith_mots
                                  26

                                  27

                                  28                                                                    2
